United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS AFFAIRS
MEDICAL CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0024
Issued: March 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 7, 2016 appellant filed a timely appeal from a May 31, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision dated February 18, 2016 to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 6, 2016 appellant, then a 48-year-old health technician, filed a traumatic injury
claim (Form CA-1) alleging, on that date, she injured her right knee when a patient pushed her and
she fell. She stopped work on January 6, 2016 and returned to work several days later on
January 8, 2016. No evidence was submitted with the claim. The employing establishment
controverted the claim, contending that the incident did not occur as alleged.
In a January 14, 2016 development letter, OWCP advised appellant of the deficiencies in
her claim and requested that she submit factual and medical evidence, including a rationalized
opinion from her physician explaining how the January 6, 2016 incident caused or contributed to
a diagnosed condition. Appellant was afforded 30 days to submit the requested information.
Appellant submitted a February 1, 2016 e-mail in which she related that a patient had
pushed her hard enough on the shoulder to cause her to fall. She explained that she was standing
in a doorway when the incident occurred and she fell into the hallway.
OWCP received a January 6, 2016 progress note from a registered nurse, as well as a
January 7, 2016 return to work slip, which was signed by a medical assistant.
In a January 7, 2016 note, a physician with an illegible signature related that appellant
experienced right knee pain after fall at work on January 6, 2016.
OWCP also received letters dated January 14 and 15, 2016 from the employing
establishment further controverting appellant’s claim.
By decision dated February 18, 2016, OWCP denied appellant’s claim, finding that she
had not submitted medical evidence which provided a diagnosis causally related to the accepted
January 6, 2016 employment incident.
On March 7, 2016 appellant requested reconsideration and indicated that she was
submitting medical evidence with a diagnosis of swelling of the right knee, which had been omitted
from prior medical documentation.
OWCP received a duplicate copy of a January 7, 2016 return to work slip. It also received
a January 7, 2016 note, in which the physician with an illegible signature, noted swelling of
appellant’s right knee joint from a January 6, 2016 fall at work.
By decision dated May 31, 2016, OWCP denied appellant’s request for reconsideration of
the merits of her claim. It found that the evidence submitted was cumulative and thus substantially
similar to evidence already of record and previously considered.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.5
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.6 He or she need only submit
relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, nor did she advance a relevant legal argument not previously considered by OWCP.9
Additionally, appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP. The underlying issue in this case is whether appellant has
submitted sufficient evidence of a medical diagnosis causally related to the accepted employment
incident.

2

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of compensation
at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

9

See J.F., Docket No. 16-1233 (issued November 23, 2016).

3

With her reconsideration request, appellant submitted a duplicate copy of the January 7,
2016 return to work slip, which was previously considered and, thus, properly considered
cumulative evidence.10
Appellant also submitted another January 7, 2016 note from the physician with an illegible
signature which noted swelling of right knee joint from her January 6, 2016 fall at work. This
physician had previously reported that appellant experienced right knee pain on January 6, 2016.
While this report was new, it did not provide relevant pertinent evidence. Swelling is another
symptom, not a diagnosis.11 This report is therefore irrelevant as it does not address whether a
medical diagnosis was causally related to the accepted employment incident.12
A claimant may also be entitled to a merit review by submitting relevant and pertinent new
evidence, but appellant did not submit any such evidence in support of her request for
reconsideration.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

See Patricia G. Aiken, 57 ECAB 441 (2006).

11

See D.A., Docket No. 17-0816 (issued July 24, 2017).

12

See M.N., Docket No. 17-0737 (issued September 18, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

